Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
A search of petitioner’s prison cell recovered several letters which, upon review by a correction officer with specialized training relative to gangs, were determined to include gang-related references. As a result, petitioner was charged in a misbehavior report with possession of unauthorized organizational materials. A tier III disciplinary hearing ensued, at the conclusion of which petitioner was found guilty as charged. That determination was administratively affirmed, prompting petitioner to commence this CPLR article 78 proceeding seeking annulment.
We confirm. The misbehavior report, together with the confiscated letters, along with the testimony adduced at the hearing, provide substantial evidence to support the determination of guilt (see Matter of Velez v Goord, 262 AD2d 906, 906 [1999]). We have examined petitioner’s remaining contentions, including his claim that the Hearing Officer was biased, and find them to be without merit.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.